Citation Nr: 0119901	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-12 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Whether clear and unmistakable error was committed in the 
Board of Veterans' Appeals decision of July 14, 1975 that 
denied entitlement to service connection for a back 
disability and a testicular disorder.

2.  Whether clear and unmistakable error was committed in the 
Board of Veterans' Appeals decision of July 17, 1996 that 
determined clear and unmistakable error had not been 
committed in a February 7, 1964 rating decision that denied 
entitlement to a compensable evaluation for bilateral 
inguinal hernioplasty.

(The issues of entitlement to service connection for chronic 
urinary tract infection and residuals of muscle injuries; an 
increased evaluation for residuals of a right hernioplasty; 
and whether new and material evidence has been presented 
regarding the issues of service connection for a back 
disability, a testicular disorder, and an earlier effective 
date for a 10 percent evaluation of bilateral inguinal 
hernias; will be addressed in separate decisions).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and [redacted]


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1963.

This case arises from the appellant's motion to the Board of 
Veterans' Appeals (Board) alleging that it committed clear 
and unmistakable error (CUE) in a July 14, 1975 denial of 
entitlement to service connection for a back disability and a 
testicular disorder.  In addition, the veteran has raised the 
issue of CUE in the Board's July 17, 1996 determination that 
CUE had not been committed in the February 7, 1964 rating 
decision that denied entitlement to a compensable evaluation 
for bilateral inguinal hernioplasty.


FINDINGS OF FACT

1.  The Board decision of July 14, 1975 appropriately applied 
the existing legal criteria to the correct facts of record.

2.  The Board decision of July 17, 1996, finding that clear 
and unmistakable error had not been committed in the February 
7, 1964 rating decision denying entitlement to a compensable 
evaluation for bilateral inguinal hernioplasty, was affirmed 
by a September 1997 decision of the United States Court of 
Appeals for Veterans Claims.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error was not committed in the 
Board's July 14, 1975 denial of entitlement to service 
connection for a back disability and a testicular disorder.  
38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. § 20.1403 
(2000).

2.  The United States Court of Appeals for Veterans Claims' 
memorandum decision of September 1997, affirming the Board's 
July 17, 1996 decision that there was no clear and 
unmistakable error committed in the February 7, 1964 rating 
decision that denied entitlement to a compensable evaluation 
for bilateral inguinal hernioplasty, is final.  38 U.S.C.A. 
§§ 7252, 7292 (West Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reveal no diagnosis of, 
or treatment for, a chronic back or testicular disorder.  He 
was given a separation examination in August 1963.  His 
genito-urinary system, spine, and musculoskeletal system were 
each clinically evaluated as normal.  

A private emergency room record indicated that he veteran was 
seen in November 1963 for pain in the right lower abdominal 
quadrant.  The diagnosis was abdomen pain of unknown 
etiology.  

In November 1963, the veteran filed claims for service 
connection for bilateral inguinal hernias and pain in his 
stomach and groin.  By rating decision of February 7, 1964, 
the Cleveland, Ohio, Regional Office (RO) granted service 
connection for bilateral inguinal hernioplasty.  It was 
determined that the bilateral hernias had been incurred 
during military service.  However, the veteran's complaints 
of stomach and groin pain were found to be merely symptoms 
and could not be service-connected as a ratable disability.  
The veteran did not appeal this determination.

In a letter of May 1966, Dr. Julius Wolkin indicated that he 
had treated the veteran for his back complaints since 
December 1965.  He reported that the veteran's low back pain 
with radiation into his lower extremities had begun in March 
1965.  A laminectomy was performed in January 1966 that 
removed a herniated disc.  

The veteran filed claims for an increased evaluation for 
bilateral inguinal hernias, and service connection for a back 
disability and testicular disorder in December 1974.  He 
claimed that he had been treated for a back condition during 
his military service either in 1962 to 1963.  The veteran 
alleged that he had undergone back traction in September 1965 
and a back operation in January 1966.  He asserted that he 
had a testicular operation in May 1972.  

In a rating decision of January 1975, the RO denied service 
connection for a back disability and a testicular disorder.  
The RO also denied an increased evaluation for the veteran's 
bilateral inguinal hernioplasty.  A notice of disagreement 
was filed with this decision in February 1975 that only 
discussed the three disabilities noted in the February 1975 
rating decision.  

In a substantive appeal (VA Form 1-9) received in April 1975, 
the veteran claimed that he had been scheduled for medical 
testing regarding his back while hospitalized in the military 
for his hernia repair.  He alleged that this testing was not 
conducted and if it had, it would have shown that he had a 
back disability.  The veteran noted that he no longer had 
copies of his service medical records due to a fire in his 
home in 1964.

The Board issued a decision on July 14, 1975, denying 
entitlement to service connection for a back disability and a 
testicular disorder.  In addition, the Board denied a claim 
for a compensable evaluation for bilateral inguinal hernias.  
It was determined by the Board that there was no medical 
evidence that the veteran incurred a back or testicular 
disability as a result of his military service.  The Board 
also found that the symptomatology associated with the 
veteran's inguinal hernias at that time did not warrant a 
compensable evaluation under the appropriate diagnostic 
criteria.

A hand written statement from the veteran dated in September 
1989 noted his contention that VA had committed error by 
initially evaluating his right and left inguinal hernias as 
one disability.  He asserted that these disabilities should 
have been evaluated as separate disorders.  At his Board 
hearing in December 1990, the veteran reiterated his 
contention that his inguinal hernias should have received 
separate evaluations from the date of his separation from the 
military.  He also alleged that the military should have 
given him a medical discharge due to his many disabilities 
incurred during his active service.  The veteran claimed that 
he had complained about these problems at the time of his 
separation examination, but the examiner had ignored these 
complaints.  

At a hearing before the RO in February 1995, the veteran 
contended that under 10 U.S.C. § 1201, when considered in 
combination with the provisions of 38 U.S.C. § 331 
(recodified as 38 U.S.C. § 1131) and 38 C.F.R. § 4.114, he 
had been entitled to a 30 percent evaluation for post-
operative residuals of his inguinal hernias since the first 
day after his separation from the military.  The veteran 
argued that VA was bound by the provisions of United States 
Code, Title 10 as well as Title 38, since he was a member of 
the military when his inguinal hernias occurred.  

The Board issued a decision on July 17, 1996 that denied the 
veteran's claim of CUE in the RO's February 1964 rating 
decision that awarded a noncompensable evaluation for 
bilateral inguinal hernias.  The Board determined that the 
veteran had failed to allege a specific error of fact or law 
sufficient to compel a manifestly different result.  The 
veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court). 

In a written brief to the Court dated in June 1997, the 
veteran argued that the Board had committed CUE in all of its 
decisions between 1964 to 1996.  He claimed that these 
decisions violated the provisions of 38 U.S.C.A. § 7252(a), 
7261(a), (c), (d), and 7292, by being ambiguous, inadequate, 
and not plausible.  The veteran alleged that the Board should 
have at least granted 10 percent evaluations for a right 
inguinal hernia, a left inguinal hernia, low back pain, a 
testicle disorder, and chronic urethritis.  He asserted that 
the Board also committed CUE by not awarding him "basic 
entitlement" to these disorders under the provisions of 
38 U.S.C. § 1110.  The veteran cited to Santiago v. Brown, 5 
Vet. App. 288 (1993) as warranting the grant of service 
connection for a disability resulting from disease contracted 
during military service which may be granted on a presumptive 
basis.  He also referenced the holding in Roberts v. 
Derwinski, 2 Vet. App. 387 (1992), that he claimed required 
the Board to render new rating decisions to accurately 
identify percentage of impairment attributed to each specific 
disability.  Finally, the veteran argued that the 
abbreviation "EPTS" meant that the disability had happened 
during his military service.  He alleged that the Board had 
evidence which established entitlement to higher evaluations 
than those awarded, as well as nexus opinions linking his 
claimed disabilities with his military service.

The Court issued a memorandum decision in September 1997 that 
affirmed the Board's July 1996 denial of CUE in the RO's 
February 1964 rating decision.  It was determined by the 
Court that as there was no evidence before the RO in February 
1964 that indicated the veteran's hernias were asymptomatic, 
VA's assignment of a noncompensable evaluation was not 
arbitrary or capricious.  

The veteran submitted contentions in March 1998 in which he 
claimed that service connection for left and right hernias, 
disabilities with "all muscle groups", a testicular 
disorder, and a back disability should have been service 
connected in 1963 under the provisions of 38 U.S.C. § 1110.  
It appears that the veteran contended that the Board had 
erroneously "bypassed" both the RO and the Court regarding 
these issues and had failed to give them "anything to 
rate."  He alleged that based on a service medical record 
dated in November 1962, that diagnosed a recurrent right 
inguinal hernia, he was entitled to a compensable evaluation 
of this disorder upon his separation from the military.  The 
veteran based this latter contention on the provisions of 
38 U.S.C. §§ 5109 and 7111.  

At a hearing before the RO in May 1998, the veteran claimed 
that the Board had "erroneously interpreted" the evidence 
in his file and his claims.  He asserted that the Board now 
had jurisdiction over his claims and appeared to argue that 
compensable evaluations were warranted for all of his claimed 
disorders effective from 1962.  The veteran contended that 
his back, hernias, testicular, and urinary tract disorders 
were all interrelated and seemed to allege these disorders 
were incurred in 1962.

The veteran submitted voluminous written statements between 
August 1998 and November 1999 that reiterated his previous 
contentions regarding VA errors in not granting compensation 
for his inguinal hernia before March 1989, and in not 
granting service connection for his other claimed 
disabilities.

The veteran was afforded yet another hearing before the RO in 
June 1999.  He contended that the VA had yet to establish 
"basic entitlement" for his various claims under the 
provisions of 38 U.S.C. § 1155.  The veteran expressed his 
belief that he had never had "basic entitlement" 
established for any of his disorders to include his inguinal 
hernias.  It appeared that the veteran contended that the 
military had falsified a Department of Defense Form 644 in 
which it was indicted that he did not want to file a claim 
for disability benefits.  He asserted that it was the 
military's obligation to document all of his disabilities at 
the time of his separation and that it had purposely failed 
to do so.

The veteran alleged that he was entitled to a compensable 
evaluation for his inguinal hernias prior to March 1989 
because the Board erred in not providing him with a 
examination for rating purposes.  He claimed that at the time 
of his separation from the military his right hernia had 
reoccurred.  The veteran again contended that the VA should 
have initially provided separate evaluations for his right 
and left hernias as required by the provisions of 38 U.S.C. 
§ 1155 and 38 C.F.R. § 3.41(b).

In material sent directly to the Board in March 2001, the 
veteran appears to reiterate his previous arguments regarding 
CUE in prior Board decisions, and to insist that he is 
entitled to compensable evaluations for his claimed 
disabilities from 1963.  He indicated disagreement with a 
decisions issued on October 10, 1990 and September 29, 1993.

In a written brief submitted by the veteran's representative 
in April 2001, it was alleged that CUE had been committed by 
the Board in its July 17, 1996 determination that CUE had not 
been committed in a February 7, 1964 rating decision that 
assigned a noncompensable evaluation for bilateral inguinal 
hernias.  The only legal or regulatory provisions cited by 
the representatives were 38 U.S.C.A. § 7111 and 38 C.F.R. 
§ 3.105(a).

II.  Analysis

CUE in the Board decision of July 17, 1996.

As noted above, the veteran and his representative have 
contended that CUE was committed in the Board's decision of 
July 17, 1996, which held that CUE had not been committed by 
the RO in its February 1964 rating decision that awarded a 
noncompensable evaluation for the veteran's bilateral 
inguinal hernias.  This Board decision was upheld by the 
Court in its memorandum decision of September 1997.  The 
contentions regarding this issue presented by the veteran and 
his representative are merely cumulative of arguments that 
were before the Court in September 1997.  These included 
arguments that the military had failed to provide an adequate 
separation examination and/or falsified his records, that VA 
had failed to provide a compensation examination, and that 
provisions of both Title 10 and Title 38 of the United States 
Code entitled him to a compensable evaluation for his 
inguinal hernias at the time of his separation from the 
military.

The Court has exclusive jurisdiction to review decisions of 
the Board, with the power to affirm, modify, or reverse a 
decision of the Board.  VA may not seek review of the Court's 
decisions and, thus, the Board is bound by such decisions.  
38 U.S.C.A. § 7252.  A decision by the Court may be subject 
to review after a party has filed a notice of appeal with the 
Court within the time limits and manner prescribed.  
38 U.S.C.A. § 7292(a).  The United States Court of Appeals 
for the Federal Circuit has exclusive jurisdiction to review 
and decide any challenge to the validity of a Court decision.  
38 U.S.C.A. § 7292(c), (d).

A review of the record indicates that the veteran failed to 
timely appeal the Court's determination of September 1997.  
The Board lacks the jurisdiction to review the Court's 
decision.  Hence, the claim of CUE in the Board's decision of 
July 17, 1996 is dismissed for lack of jurisdiction.

CUE in the Board decision of July 14, 1975.

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  38 U.S.C.A. 
§ 7111(a); 38 C.F.R. §§ 20.1400, 20.1406 (2000).  CUE is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a) (2000).  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1) (2000).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2000).  Examples of 
situations that are not clear and unmistakable error include 
(1) changed diagnosis (a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision), (2) VA's failure to fulfill the duty to assist, 
(3) a disagreement as to how the facts were weighed or 
evaluated, and (4) an otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. §§ 20.1403(d), (e) 
(2000).

Initially, the Board notes that it has complied with the 
notification requirements of 38 C.F.R. § 20.1405(a)(2).  In 
the current case, the claimant filed the motion for CUE in 
March 2001.  The claimant and his representative were 
directly contacted by the Board in a letter of March 2001 and 
informed that the Board had received the motion alleging CUE.  
He was further informed of the relevant statutes and 
regulations regarding CUE in a the Board's letter and given 
an opportunity to respond.  

The Board also recognizes that in November 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475.  This act introduces 
several fundamental changes into the VA adjudication process.  
However, the provisions of this legislation appear to have 
little, if any, applicability to the claims of CUE in prior 
Board decisions, as decisions on CUE must be based on the law 
and regulations in effect at the time of the prior decision 
and only evidence that was reviewed or in the control of VA 
at that time can be considered.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The appellant has not contended that 
there is any evidence in the control of VA at the time of the 
July 14, 1976 Board decision that was not considered by the 
Board in reaching the respective decisions.  

As noted above, the appellant and his representative have 
been given multiple opportunities to provide testimony and 
detailed contentions regarding the claimed instances of CUE.  
The Board's letter specifically mentioned disagreement with a 
decision of "October 19, 1990."  This date was taken 
directly from the veteran's allegations received by the Board 
in March 2001.  As correctly pointed out by the 
representative in its contentions of April 2001, there was no 
Board decision issued on this date.  As noted in the above 
factual background, the veteran expressed disagreement with a 
Board decision dated on September 29, 1993.  A review of the 
claims file also finds that there is no Board decision issued 
on this date.  As there are no Board decisions issued on 
these dates, any discussion of CUE in such a nonexistent 
Board decisions would be absurd.  The representative 
clarified in April 2001 the veteran's contentions regarding 
CUE in the Board's decision of July 1996, which has been 
discussed above.

While the representative did not discuss the Board's decision 
of July 14, 1975, a review of the claims file clearly 
indicates the veteran has contented that CUE was committed by 
the Board in its denial of service connection for a back 
disability and a testicular disorder.  The Board will 
liberally interpret these contentions as a motion that 
complies with the filing requirements of 38 C.F.R. § 20.1404 
(2000).  As the veteran has been given ample opportunities to 
present both written and oral contentions on this matter and, 
in fact, has made numerous such presentations, Board review 
of the CUE motion regarding its decision of July 14, 1975 is 
warranted at this time.

The veteran argues that the Board in 1975 should have awarded 
service connection for a urinary tract disorder and residuals 
of muscle injuries.  There was no rating decision denying any 
such claims by July 1975.  Without such a decision, the Board 
lacked jurisdiction to review these claims.  See 38 U.S.C. 
§ 4004 (1970); 38 C.F.R. § 19.1 (1975).  Indeed, a review of 
the claims file indicates that the veteran had not filed a 
formal claim for such disabilities by the time of the Board's 
review in July 1975.  In addition, there was no indication on 
the separation examination or post-service medical records 
reviewed by the Board in July 1975 that such disorders 
existed.  Even if there had been a formal or informal claim, 
the only action allowed by the Board under those 
circumstances would have been to refer these issues to the RO 
for the appropriate action.  See 38 C.F.R. §§ 3.150(a), 
3.151, 3.155 (1975).  As the RO had yet to issue a decision 
on these matters, there was no basis for their timely appeal 
to the Board for a final decision and, thus no CUE in the 
Board not adjudicating these issues in July 1975.

The veteran also alleges that his claimed back disability and 
testicular disorder were not properly identified by the 
military at the time of his separation.  He also implies that 
due to acts of malfeasance by the Department of Defense, VA 
was not appropriately notified of his intention to file 
claims for these disabilities at the time of his separation.  
Without deciding whether or not these allegations are true, 
even if these actions had been perpetrated by the Department 
of Defense they would not have resulted in CUE on the part of 
the Board as defined by the above noted statutes and 
regulations.  That is, the veteran has only made bald 
allegations without establishing that they in fact occurred.  
Moreover, even if these allegations were true, that is, 1) he 
did complain of back and testicular problems at the time of 
his separation examination and 2) even if the Department of 
Defense misrepresented the appellant's intent to file claims 
with the VA for these disorders at the time of his 
separation, these facts would not have resulted in a 
manifestly different outcome.  Without medical or competent 
evidence of back and/or testicular disabilities that were 
incurred or aggravated by service, the veteran's complaints 
and intention to file VA claims at the time of his separation 
would have been insufficient evidence, standing alone, to 
clearly and unmistakably find entitlement to service 
connection in July 1975.  See 38 U.S.C. § 331 (1970); 
38 C.F.R. §§ 3.303, 3.304 (1975).

In June 1997, the veteran alleged that the Board had 
committed CUE, presumably in its July 1975 decision, with a 
decision that was "ambiguous, inadequate, and not 
plausible."  He cited to provisions of Chapter 72 of Title 
38 of the United States Code.  These provisions govern the 
organization, functions, and actions of the Court and did not 
exist at the time of the July 1975 decision.  Thus, these 
provisions were not extant at that time.  The veteran also 
cited to Court decisions from the early 1990's as controlling 
on the July 1975 decision.  As these decisions had not been 
issued by the time of the Board's decision in July 1975, 
because the Court did not exist at that time, they could not 
have been applied to the facts of his case.

Finally, the veteran has argued that the Board committed CUE 
in July 1975 by not granting basic entitlement to service 
connection for his back and testicular disabilities under the 
provisions of 38 U.S.C. §§ 1110, 1131, and 1155.  (These 
provisions were, respectively, codified in July 1975 at 
38 U.S.C. §§ 310, 311, and 355 (1970)).  The Board notes that 
the provisions of 38 U.S.C. § 310, as they existed in 1975, 
would not have been applicable to the veteran.  That statute 
clearly applied to veterans that served in the military 
during a period of war.  The veteran's service records 
clearly indicate that he did not serve during such a period.  
See 38 C.F.R. § 3.2 (1975).  Regarding the applicability of 
38 U.S.C. § 355, these provisions authorize the Secretary of 
VA to adopt and apply a schedule of ratings when evaluating 
service-connected disabilities for compensation.  As the 
issue before the Board in July 1975 was entitlement to 
service connection for back and testicular disabilities, the 
question of rating any disability was not at issue, and there 
was no basis for the Board to apply 38 U.S.C. § 355.  

The provisions of 38 U.S.C. § 331 were applicable to the 
issues of service connection reviewed by the Board in July 
1975.  This statute authorizes the award of service 
connection for disabilities resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing disability, during a period of 
peace.  A review of the July 1975 decision clearly indicates 
that the Board applied the provisions of this very statute to 
the facts of the case.  It was determined that there was no 
medical evidence linking the claimed disabilities to the 
veteran's military service.  The veteran has failed to 
provide any detailed argument on how the Board's application 
of this statute was in error.  His only contention has been 
his own lay opinion that his back and testicular disorders 
were incurred at the time of his inguinal hernias.  Such 
contentions would not compel a reasonable mind to a 
manifestly different outcome, and they amount to nothing more 
than a simple disagreement with the way the Board weighed the 
evidence before it in July 1975.

It is noted by the Board that the veteran made detailed 
arguments regarding provisions of Title 10 and Title 38 of 
the United States Code, and provisions of VA's Schedule for 
Rating Disabilities (38 C.F.R. § 4.114), at his hearing in 
February 1995.  However, his contentions applied these 
provisions strictly to his claim that he was entitled to a 
compensable evaluation for his bilateral inguinal hernia from 
the time of his separation from the military.  As these 
arguments did not make specific references to the issue of 
service connection for a back disability and a testicular 
disorder, it would be inappropriate to consider them in 
connection with the claim of CUE in the July 1975 decision 
now before the Board.

Therefore, the veteran's contentions regarding CUE in the 
Board decision of July 14, 1975 do not rise to the level of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Therefore, his 
claim of CUE must be denied.


ORDER

Clear and unmistakable error not having been committed in the 
Board decision of July 14, 1975 that denied entitlement to 
service connection for a back disability and a testicular 
disorder, this motion is denied.

As the United States Court of Appeals for Veterans Claims' 
memorandum decision of September 1997 is final, which 
affirmed the Board's decision of July 17, 1996 that 
determined clear and unmistakable error had not been 
committed in the February 7, 1964 rating decision that denied 
entitlement to a compensable evaluation for bilateral 
inguinal hernioplasty, this motion is dismissed.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

